Citation Nr: 0523535	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for incomplete 
paralysis, median nerve, left hand, as residuals of a gunshot 
wound, currently rated as 40 percent disabling. 

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned Judge at the RO in June 2005.  


FINDINGS OF FACT

1.  Clinical evidence demonstrates severe incomplete 
paralysis of the left median nerve, however, no objective 
medical findings demonstrating hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; only slightly weakened wrist flexion; and pain with 
trophic disturbances; examination revealed that handgrip was 
4 out of 5 on the left side.  

2.  The veteran has service-connected loss of use of his 
right lower extremity, but evidence fails to demonstrates the 
preclusion of locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

3.  The veteran is not entitled to compensation for a 
permanent and total disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for incomplete paralysis, median nerve, left hand, as 
residuals of a gunshot wound, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2004).

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The Board notes that the veteran received proper VCAA 
notification pertaining to the specially adapted housing 
before the initial unfavorably decision was issued in October 
2002.  The VA fully notified the veteran of what is required 
to substantiate such claim in a November 2001 VCAA letter, 
and in the February 2004 statement of the case (SOC).  
However, the July 2002 VCAA letter failed to notify the 
veteran of the evidence required to substantiate his 
increased rating.  Nevertheless, the reasons and bases of the 
February 2004 SOC specifically explained to the veteran what 
the evidence must show in order to establish an increased 
rating.  The veteran was not prejudiced as he had over a year 
to respond to the SOC prior to the certification of his 
appeal to the Board.  

The SOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103; see Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA medical treatment records, VA examination 
reports dated in September 2002 and January 2004, and written 
statements and testimony from the veteran.  As VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for paralysis, incomplete, median nerve, 
left, residuals of a gunshot wound (median nerve disability) 
was granted in an October 1968 rating determination.  The 
veteran was awarded a 20 percent evaluation under Diagnostic 
Code 8515 at that time.  The veteran filed a claim for 
increased evaluation, received in November 2001.  In an 
October 2002 rating decision, the RO increased the veteran's 
disability rating to 40 percent, effective the date of claim.  
The veteran filed an appeal to the disability rating 
assigned.  The Board will address whether the veteran is 
entitled to an increased rating from 40 percent for the 
median nerve disability.  The record demonstrates that the 
veteran is right-handed and that his nondominant, or left 
side, is the increased disability issue before the Board. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, incomplete 
paralysis of the median nerve on the minor (nondominant) 
side, a 40 percent evaluation is warranted for severe 
incomplete paralysis.  A 60 percent evaluation is warranted 
for complete paralysis of the median nerve on the minor side 
with such manifestations such as the hand inclined to the 
ulnar side; the index and middle fingers more extended than 
normal; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.

VA examination report dated in September 2002 noted extensive 
wasting of the thenar muscles and inability to abduct the 
thumb.  Examination also revealed wasting of the interossei 
and the lumbricals.  

VA examination report dated in January 2004 revealed that no 
flexion ability of the left thumb.  The veteran had an 
extension contracture of the left thumb and had weakness in 
opposition of the thumb to the other four fingers.  There was 
a decrease in light touch, pinprick, and temperature 
sensation in the thumb and four fingers of the left hand, 
including the palm both on the dorsum and ventrum of the hand 
traveling up to about 4 cm. above the wrist in the forearm 
region.  There was significant atrophy of the left abductor 
policis brevis muscle.  Nerve conduction study and EMG 
testing revealed left severe median motor and sensory 
abnormalities, as well as a left radial sensory abnormality 
not previously diagnosed.  

The medical evidence summarized above demonstrates severe 
incomplete paralysis of the left medial nerve.  However, 
there are no clinical findings demonstrating hand inclined to 
the ulnar side; the index and middle fingers more extended 
than normal; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; only slightly weakened wrist flexion; and 
pain with trophic disturbances.  Specifically, the VA 
examination report dated in January 2004 noted that the left 
upper extremity had normal strength, tone, and bulk in the 
deltoid, triceps, and biceps regions.  Testing revealed that 
wrist extension was 4 out of 5 (5 being the highest), flexion 
was 4 out of 5, and handgrip was 4 out of 5 on the left side.  

The veteran testified before the undersigned Judge that the 
left hand is not entirely usable, that the medical records 
demonstrate a lot of atrophy in the muscle tissues, that he 
experiences abnormal feeling the hand, and he is sensitive to 
outside stimuli such as tapping the wrist.  There is also 
limitation of motion of the thumb to only an ape-like range 
of motion.  The veteran essentially stated that the only 
finger he could use was the fifth finger, and not the other 
three or the thumb. 

The Board acknowledges the veteran's description of his 
symptoms.  There is no doubt from the medical evidence, and 
testimony from the veteran, that his left hand is a 
significant disability.  However, the clinical findings from 
the most recent VA examination report indicated that the 
veteran has grip strength of 4 out of 5 of the left hand.  In 
light of the above findings, the veteran's median nerve 
disability does not exhibit complete paralysis to warrant a 
60 percent rating under Diagnostic Code 8515 at this time.  
38 C.F.R. § 4.124a (2004).

During the hearing, the veteran also raised the issue that 
the medical records show that his radial nerve is also 
severely damaged.  Indeed, the January 2004 VA examination 
report specifically referenced a left radial sensory 
abnormality not previously diagnosed.  However, the Court of 
Veterans' Claims (CAVC) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.

The Board has also considered a separate compensable rating 
for the veteran's scarring.  The January 2004 examiner noted 
on examination a V-shaped scar along the left ventral wrist 
area with an exiting wound in the left dorsal area of the 
hand.  However, the examiner determined that the scar was 
approximately 8 cm. without injection or blanching noted on 
examination.  In addition, no pain or tenderness was noted 
from the scar.  As such, a separate rating under Diagnostic 
Code 7804 is not warranted 38 C.F.R. § 4.118 (2004). 

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's median nerve 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the 
preponderance of the evidence is against an increased rating 
under Diagnostic Code 8515 at this time.  See Gilbert, supra.  

III.  Specially Adapted Housing or Special Home Adaptation 
Grants

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he has service-connected disability and is 
entitled to compensation for permanent and total disability 
due to the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Assistance in acquiring 
specially adapted housing may also be provided when the 
veteran has: the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The term "preclude locomotion" 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 
3.809 (2004).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809a (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran is service connected for amputation, middle 
third, right thigh, residuals of a gunshot wound, evaluated 
as 60 percent disabling.  He is also service-connected for 
median nerve disability at 40 percent, and for degenerative 
joint disease, left knee, at 10 percent disabling.  The 
combined rating of the veteran's service-connected 
disabilities is 80 percent.  38 C.F.R. § 4.25 (2004)

In support of his claim, the veteran testified before the 
undersigned Judge that he believes that he has the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809 (2004).  He indicated that he requires the use of 
crutches at night because he is unable to wear his prosthetic 
devise for his right leg at night due to moisture build-up 
and other problems with the devise during the course of the 
day.  

Upon review, the veteran does not meet the eligibility 
requirements for specially adapted housing under 38 C.F.R. 
§ 3.809.  The Board sympathizes with the veteran's disability 
and is in great admiration of the veteran's ability to 
successfully retain employment despite his extensive service-
connected disabilities.  However, in this case, a total 
rating for compensation purposes based on individual 
unemployability has not been established. Thus, the veteran 
is not determined to be permanently and total disabled due to 
his service-connected disabilities.  Consequently, 
entitlement to specially adapted housing assistance or a 
special home adaptation grant, and entitlement to special 
home adaptations is precluded and the appeal is denied.  
38 C.F.R. § 3.809 (2004). 


ORDER

Entitlement to an increased evaluation for incomplete 
paralysis, median nerve, left hand, as residuals of a gun 
shot wound, currently rated as 40 percent disabling, is 
denied. 

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


